Decision
On May 10, 2000, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended.
On February 9,2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a ten (10) year commitment to the Department of Corrections, with the balance of the commitment suspended, effective immediately. The defendant shall be placed on probation under the conditions previously set by the sentencing judge, with the added conditions that: 1) the defendant follow the existing mental health treatment plan, including medication, that is in place at the Montana State Prison; 2) that the probation officer monitor the defendant's application for Medicaid or any other available public assistance to assist the defendant with the cost of the medications; and 3) that the probation officer actively and aggressively monitor the defendant's compliance with his medication schedule, to include bodily fluid testing to determine if the defendant is on the medication and if the medication levels are appropriate.
The reason for the amendment is that it appears that the defendant has a serious mental disorder that was not effectively treated until his arrival at the Montana State Prison. The defendant appears to be doing very well on the current medication and can successfully complete probation while on the medication, thus freeing up bed space at the prison for more deserving souls. The judgement suggests that *27the defendant be placed in and complete a pre-release program, which the defendant essentially has done, at least with regards to his alcohol problem, by completing the Connections Corrections Program. It appears that the defendant has finally gained some insight into the reasons for his drinking and appears motivated to take the prescribed medication.
DATED this 27th day of February, 2001.
Done in open Court this 9th day of February, 2001.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.